Original. Queja.
(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)¡
Examinadas la querella y la evidencia aportada por el querellante y por el querellado y practicada ante el fiscal de esta Corte, no siendo dicha evidencia suficiente para sostener las imputaciones que la que-*930relia contiene, vistos los informes del fiscal de septiembre 15, 1942 ; noviembre 30, 1942, recomendando la desestimación de la querella ) la exoneración del querellado, se declara sin lugar la querella presen tada por Fabriciano Cartagena Hernández contra el abogado José Ca lazáns Rivera Morales y se le exonera de los cargos que se le imputar en la misma.